 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       LAURA LESKINEN,                                No. 2:18-cv-453-TLN-KJN PS
12                        Plaintiff,                    ORDER
13             v.
14       SONNY PERDUE, Secretary of the United
         States Department of Agriculture,
15

16                        Defendant.
17

18            On August 26, 2019, the district court adopted the findings and recommendations issued

19   by the undersigned, recommending that the United States’ motion for summary judgment be

20   granted. (ECF No. 70.) The district court also entered judgment this day. (ECF No. 71.) On

21   September 30, 2019, Plaintiff filed a motion for extension of time to file her notice of appeal.

22   (ECF No. 72.) Therein, Plaintiff cited to Rule 4,1 arguing that because a United States agency is a

23   party, she has 60 days post–judgment to file her notice of appeal. (Id., citing FRAP 4(a)(1)(B).)

24   Plaintiff also argues that Rule 4(a)(5)(A) allows for an additional 30 days if timely requested and

25   if she demonstrates good cause. Plaintiff, proceeding pro se, states she requires more time to

26   finance and find an attorney for her appeal. (ECF No. 72.)

27
     1
      Citation to the “Rule(s)” are to the Federal Rules of Appellate Procedure, unless otherwise
28   noted.
                                                       1
 1           Rule 4(a) (1)(A) provides that, generally, in a civil case, “the notice of appeal . . . must be

 2   filed with the district clerk within 30 days after entry of the judgment or order appealed from.”

 3   However, “if one of the parties is . . . a United States agency,” then the notice of appeal “may be

 4   filed by any party within 60 days . . . .” Waldron, Tr. for Venture Fin. Grp., Inc. v. Fed. Deposit

 5   Ins. Corp., 935 F.3d 844, 847 (9th Cir. 2019) (citing Rule 4(a)(1)(B)(ii)); United States v.

 6   Vaccaro, 51 F.3d 189, 191 (9th Cir. 1995); see also Wright and Miller, 16A Fed. Prac. & Proc.

 7   Juris. § 3950.2 (5th ed.) (“It is important to note that it is not only the United States, or its officer,

 8   employee, or agency that gets the benefit of the extended time. If one of the specified types of

 9   federal entities is a party to the case, ‘any party’ may file a notice of appeal within 60 days of the

10   date of entry.”). The district court may extend the time to file a notice of appeal if made no later

11   than 30 days after the expiration of time, and if the party shows “excusable neglect or good

12   cause.” Rule 4(a)(5)(A)(i–ii); see also Comment to 2002 Amendments to Rule 4 (“The good

13   cause standard applies in situations in which there is no fault--excusable or otherwise. In such

14   situations, the need for an extension is usually occasioned by something that is not within the

15   control of the movant.”).

16           Here, the Court finds Plaintiff has met the good cause requirement, and so her request for

17   an extension of time should be granted. See, e.g., Griffin v. George B. Buck Consulting

18   Actuaries, Inc., 573 F. Supp. 1134, 1136 (S.D.N.Y. 1983) (finding good cause to extend time to

19   appeal where the appealing party proceeded pro se post–judgment). Plaintiff is notified that

20   under the Appellate Rules, no further extensions may be granted. Rule 4(a)(5)(C) (“No extension
21   under this Rule 4(a)(5) may exceed 30 days after the prescribed time . . . .”).

22           Accordingly, IT IS HEREBY ORDERED that:

23           1. Plaintiff’s motion for extension of time (ECF No. 72) is GRANTED; and

24           2. Plaintiff shall have until November 25, 2019 to file her notice of appeal.

25   IT IS SO ORDERED.

26   Dated: October 7, 2019
27

28
                                                          2
